United States District Court
Northern District of California

 

 

Case 5:18-cr-00550-LHK Document 2 Filed 08/29/19 Page 1of1

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION
UNITED STATES OF AMERICA, Case No. 18-CR-00550-LHK-1
Plaintiff, ORDER OF REASSIGNMENT TO
EXECUTIVE COMMITTEE (RE:
v. FUGITIVE STATUS)
SALIL PARULEKAR,
Defendant.

 

 

When a criminal charge has been on file for more than sixty (60) days, the case file
indicates that initial process has not been executed, and the defendant is not otherwise before the
Court, the assigned Judge may instruct the Clerk to reassign the case to the Executive Committee.

Pursuant to this Order, the defendant in the above-captioned case is hereby reassigned to
the Executive Committee.

IT IS SO ORDERED.

Dated: 3/24] 2014 Lean 4 i

LUCY H.
United States District Judge

1
Case No. 18-CR-00550-LHK-1
ORDER OF REASSIGNMENT TO EXECUTIVE COMMITTEE (RE: FUGITIVE STATUS)

 
